Case 1:19-cv-10101-MLW Document 3-1 Filed 01/16/19 Page 1 of 4




           EXHIBIT 1
        Case 1:19-cv-10101-MLW Document 3-1 Filed 01/16/19 Page 2 of 4



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


 OPTUM, INC. and
 OPTUM SERVICES, INC.,

                     Plaintiffs,

                v.                                 Civil Action No.: 19-cv-10101

 DAVID WILLIAM SMITH,

                     Defendant.


                     [PROPOSED] TEMPORARY RESTRAINING ORDER

       Upon motion and after hearing, the Court finds and rules that Plaintiffs Optum, Inc. and

Optum Services, Inc. (together, “Optum”) have demonstrated a substantial likelihood of

prevailing on the merits of their claims and that irreparable harm will result unless the following

Temporary Restraining Order is entered.

       Therefore, in accordance with Fed. R. Civ. P. 65(b), the Court orders as follows:

       1.      David William Smith is hereby enjoined from working for TCORP62018 LLC

(“ABC”) until the later date of: (1) ten (10) business days after Defendant David William Smith

has fully complied with the Court’s Order on Optum’s Motion for Limited Expedited Discovery;

or (2) the Court has ruled on any motion by Optum for a preliminary injunction.

       2.      David William Smith is enjoined from using or disclosing Optum’s trade secrets

and other confidential information, including, without limitation, information concerning

Optum’s: corporate roadmap(s); corporate strategies and business plans; merger and acquisition

targets; product roadmap(s); product strategies and business plans; current product portfolio

performance (including, for each product and product line, up-to-date sales momentum data,

profit and loss information, return on invested capital, projected financial growth, market
         Case 1:19-cv-10101-MLW Document 3-1 Filed 01/16/19 Page 3 of 4



opportunity, and net promoter performance); analyses concerning product performance and

opportunities (including where to prioritize investments of human capital and financial resources,

as well as where to limit or avoid investments); data and advanced analytics (including its

initiatives concerning artificial intelligence and broad data science capabilities); customer lists

and information; supplier and vendor lists; business relationships with, e.g., pharmaceutical

manufacturers and the details concerning those relationships (including detailed information

concerning the rebates Optum receives from certain pharmaceutical manufacturers for certain

drugs); other strategic partnerships; and other competitively sensitive information that is not

generally available to the public.

        3.     David William Smith is ordered to return to Optum (through counsel) within three

(3) business days from the entry of this Order, all of Optum’s property, information, and

materials. This requirement includes all records or documents in any form, created by Mr. Smith

or anyone acting in concert with him, that contain Optum information, that serve to transmit

Optum information that was received or removed from Optum and that are based on or include,

in whole or in part, documents or information that was received or removed from Optum.

        4.     David William Smith is ordered to file, within seven (7) business days from the

entry of this Order, an affidavit (a) attesting that he has returned to Optum all of Optum’s

property, materials, and information subject to this Court’s Order and (b) identifying all persons

and entities outside of Optum to which he transferred any Optum information since September 1,

2018.

        5.     David William Smith is ordered to comply with the nonsolicitation restrictions set

forth in his 2017 and 2018 Restricted Stock Unit Awards and 2017 and 2018 Nonqualified Stock

Option Awards.
 Case 1:19-cv-10101-MLW Document 3-1 Filed 01/16/19 Page 4 of 4



SIGNED this ___ day of ________, 2019,



                                 ______________________________
                                 HONORABLE
                                 United States District Court Judge
